Citation Nr: 0107865	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-03 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for a sinus disorder.  

3.  Entitlement to service connection for the residuals of 
injury to the right knee.

4.  Entitlement to an initial compensable evaluation for the 
residuals of a left knee injury with calcification of left 
medial collateral ligament.  


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1992 to 
February 1999.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that decision, the RO, in pertinent part, denied 
the issues of entitlement to service connection for a 
bilateral shoulder disability, a sinus disorder, and 
residuals of injury to the right knee.  Additionally, the RO 
granted service connection for residuals of a left knee 
injury with calcification of left medial collateral ligament 
and assigned a noncompensable rating to this disability, 
effective from February 23, 1999.  


REMAND

The Board has thoroughly reviewed the record and finds that 
additional development is required prior to the completion of 
appellate action.  First, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Second, the veteran's service medical records appear to be 
incomplete.  Specifically, the veteran's report of 
examination at discharge is not present in the claims file.  
In addition, the veteran has indicated he has continued to 
receive post-service treatment for his claimed disabilities 
since his May 1999 VA examination.  However, the RO has 
requested, and obtained, only VA treatment records from the 
VA Medical Center (VAMC) in Decatur, Georgia for the month of 
March 2000.  

A complete and thorough review of the claims folder appears 
to indicate that the only post-service treatment that the 
veteran has received has been at the VAMC in Decatur, 
Georgia.  The Board believes, therefore, that, on remand, an 
attempt should be made to obtain copies of all previously 
unobtained service medical records (particularly the 
discharge examination, if available) as well as copies of all 
previously unobtained reports of post-service treatment that 
the veteran has received at the VAMC in Decatur, Georgia 
since his separation from service.  See Simington v. Brown, 
9 Vet.App. 334 (1996) (per curiam) (stipulating that VA is 
deemed to have constructive knowledge of any documents 
"within the Secretary's control" and that any such 
documents relevant to the issue under consideration must be 
included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claims, and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO should obtain any and all 
previously unobtained service medical and 
clinical medical records in existence 
under the veteran's name and/or service 
number, including private medical records 
for treatment the veteran received while 
on active service.  The Board is 
particularly interested in a copy of the 
veteran's discharge examination.  (Where 
appropriate, the RO should also procure 
duly executed authorizations for the 
release of private medical records.)  

2.  Should the RO be unable to find 
service medical and clinical medical 
records, the RO should use alternative 
sources to obtain them, using the 
information of record and any additional 
information that the veteran may provide.  
If necessary, the RO should request that 
the veteran provide further information.  
If these records are unavailable, the RO 
should also consider (if deemed necessary) 
special follow-up action by its military 
records specialist and/or referral of the 
case to the Adjudication Officer or 
designee for a formal finding on the 
unavailability of these service medical, 
clinical medical, and service personnel 
records.  See VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part III, chapter 4, paras. 
4.28 and 4.29.

3.  In addition, the RO should obtain the 
names and addresses of all medical health 
care providers who have treated the 
veteran for any right knee, bilateral 
shoulder, and sinus disorders that he may 
have as well as for his service-connected 
left knee disability since his separation 
from service.  Where appropriate, the RO 
should procure duly executed authorization 
for the release of private medical 
records.  

4.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
post-service treatment accorded the 
veteran for any right knee, bilateral 
shoulder, and sinus disorder that he may 
have and for his service-connected left 
knee disability that are not already of 
record.  The RO should ensure that it has 
all obtainable treatment records of which 
it has knowledge.  Regardless of the 
veteran's response, the RO should obtain 
any and all records of treatment accorded 
the veteran at the VAMC in Decatur, 
Georgia since his discharge from active 
service in February 1999.  

5.  Where attempts to obtain records are 
unsuccessful, the RO should document these 
attempts and make such documentation part 
of the claims file.  The veteran should be 
informed of such negative results.  
38 C.F.R. § 3.159 (2000).  

6.  If the RO determines further 
examination(s) is(are) necessary, the RO 
should duly schedule the veteran for such 
examination.  All indicated tests and 
studies should be accomplished.  The 
claims folder, this remand, and any 
documents procured pursuant to this 
remand, should be made available to the 
examiner(s) for review in conjunction with 
the examination(s).  The examiner's(s') 
conclusions, and the reasons or bases 
therefor, are to be set forth in a clear, 
logical, and concise manner in the 
examination report(s).  The examiner(s) 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.

In particular, concerning the service-
connected left knee disability, the 
examiner should specifically record 
active and passive ranges of motion of 
this joint, and should comment on the 
functional limitations, if any, caused 
by the service-connected left knee 
disability (including, specifically, the 
effects of pain and weakness on range of 
motion and functionality in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
and of DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995)).  

7.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

8.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See Stegall 
v. West, 11 Vet. App. 268 (1998) 
(compliance of directive is neither 
optional nor discretionary).  Specific 
attention is directed to any reports of 
any examination(s) undertaken.  If reports 
of any examination conducted do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

9.  The RO should then readjudicate the 
issues of entitlement to service 
connection for a bilateral shoulder 
disability, a sinus disorder, and 
residuals of injury to the right knee and 
entitlement to an initial compensable 
evaluation for the service-connected 
residuals of a left knee injury with 
calcification of left medial collateral 
ligament.  In readjudicating this rating 
claim, the RO should include consideration 
of whether "staged ratings" are 
warranted, in accordance with Fenderson 
v. West, 12 Vet. App. 119 (1999), and 
whether the veteran exhibits 
symptomatology that warrants separate 
compensable evaluations under other 
diagnostic codes, in accordance with 
Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

10.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the last supplemental 
statements of the case in October 2000.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is reminded that if examination(s) is(are) 
scheduled, it is his responsibility to report for such 
scheduled examination(s) and to cooperate in the development 
of his case, and that the consequences of failing to report 
for VA examination(s) without good cause may include denial 
of his claim.  38 C.F.R. §§ 3.158, 3.655 (2000).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


